     Case 4:20-cv-01283-O Document 5 Filed 12/01/20                Page 1 of 2 PageID 11



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

UNITED STATES OF AMERICA,                         '
                                                  '
                       Plaintiff,                 '
                                                  '
v.                                                '      Criminal Action No. 4:17-cr-181-O
                                                  '
SERGIO ABRAHAM VALADEZ (07),                      '
                                                  '
                       Defendant.                 '

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       Before the Court is Defendant’s Motion for the Return of Property filed pursuant to Rule

41(g), Federal Rules of Criminal Procedure. ECF No. 401. The United States Magistrate Judge

entered his Findings, Conclusions, and Recommendation in which he recommends that the motion

be denied. See ECF No. 405. Although Valadez filed correspondence to the Court presenting

essentially the same claims set forth in his motion, he did not file objections to the Magistrate

Judge’s Recommendation. See ECF No. 406. The District Court reviewed the Findings,

Conclusions, and Recommendation for plain error. Finding no error, I am of the opinion that the

findings of fact, conclusions of law, and reasons for denial set forth in the Magistrate Judge’s

Recommendation are correct.

       Rule 41(g) of the Federal Rules of Criminal Procedure provides that a person “aggrieved

by an unlawful search and seizure of property or by the deprivation of property” may file a motion

for return of the property. When the underlying criminal action has already concluded, as here, a

motion under Rule 41(g) is properly construed as a civil action for the return of property under the

Court’s general equity jurisdiction pursuant to 28 U.S.C. § 1331. See Bailey v. United States, 508

F.3d 736, 738 (5th Cir. 2007) (citing Taylor v. United States, 483 F.3d 385, 387 (5th Cir. 2007));
    Case 4:20-cv-01283-O Document 5 Filed 12/01/20                Page 2 of 2 PageID 12



Clymore v. United States, 217 F.3d 370, 373 (5th Cir. 2000). Accordingly, Defendant’s Motion

for Return of Property, liberally construed as a civil action filed under 28 U.S.C. § 1331, should

be opened as a new civil case.

       For statistical purposes, the Clerk of Court is directed to open and immediately close a

new civil action against the United States under 28 U.S.C. § 1331 (Nature of Suit Code 540), with

direct assignment to Judge O’Connor and Magistrate Judge Ray.

       The Clerk of Court shall file Defendant’s motion (ECF No. 401) as a civil complaint in

the new civil case along with a copy of the Government’s response (ECF No. 404), the Magistrate

Judge’s Recommendation (ECF No. 405), and a copy of this order.

       For the reasons stated in the United States Magistrate Judge’s Findings, Conclusions, and

Recommendation (ECF No. 405), which are hereby adopted and incorporated by reference as the

Findings of the Court, the Motion for Return of Property (ECF No. 401) is DENIED.

       SO ORDERED this 1st day of December, 2020.


                                                       _____________________________________
                                                       Reed O’Connor
                                                       UNITED STATES DISTRICT JUDGE




                                                2
